Citation Nr: 1605222	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  02-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired bilateral eye disorder to include cataracts, to include the issue of a separate compensable disability evaluation for an eye disorder associated with the Veteran's service-connected Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1966 to November 1968.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Los Angeles, California, Regional Office (RO) which established service connection for Type II diabetes mellitus; assigned a 10 percent evaluation for that disability; and effectuated the award as of January 27, 2005.  In September 2009, the Board denied an initial evaluation in excess of 10 percent for the Veteran's Type II diabetes mellitus and remanded the issue of entitlement to a separate compensable evaluation for an eye disability associated with the Veteran's Type II diabetes mellitus to the RO for additional action.  

In May 2015, the Board, in pertinent part, denied a separate compensable evaluation for an eye disability associated with the Veteran's service-connected Type II diabetes mellitus.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In December 2015, the Court granted the Parties' Joint Motion for Partial Remand (JMR); vacated that portion of the May 2015 Board decision which denied a separate compensable evaluation for an eye disability associated with the Veteran's service-connected Type II diabetes mellitus; and remanded the Veteran's appeal to the Board for further action consistent with the JMR.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In light of the provisions of the Parties' JMR discussed below, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired bilateral eye disorder to include cataracts, to include the issue of a separate compensable evaluation for an eye disorder associated with the Veteran's service-connected Type II diabetes mellitus.  

The Board observes that the issue of service connection for headaches was the subject of a November 2015 Board Remand.  The actions directed to be undertaken therein have not been completed and the issue has not been subsequently re-certified for appellate review.  Therefore, the issue is not currently before the Board and will not be addressed below.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The report of an April 2013 VA eye examination conveys that "the patient has very mild cataracts, which occur in everybody as they begin aging. some people with uncontrolled diabetes may develop cataracts more quickly, or their cataracts may progress more quickly than the normal population, however, this patient's cataracts are at a mild stage and more likely to be related due to normal aging process than to the diagnosis of diabetes mellitus."  

The Parties' JMR determined that: "the April 2013 Compensation and Pension (C&P) examination relied upon by the Board was inadequate;" "[t]he Court has held that when direct causation and aggravation are at issue, the Board must ensure that the medical opinions of record directly address both theories of entitlement;" "[s]imply because Appellant's eye disorder is not caused by his [diabetes mellitus] does not rule out the possibility that his [diabetes mellitus] aggravated it;" and "the April 2013 C&P examination is inadequate because it does not provide an opinion on the issue of aggravation."  The JMR directed that the Veteran should afforded further VA ophthalmological examination which addresses the issue of whether the Veteran's service-connected Type II diabetes mellitus aggravated his bilateral cataracts.  
The Board has no discretion and must remand the instant appeal for compliance with the Court's December 2015 Order granting the Parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Clinical documentation dated after July 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired eye disabilities after July 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2015.  
3.  Schedule the Veteran for a VA ophthalmological examination to assist in determining the nature and etiology of the Veteran's acquired eye disorders and their relationship, if any, to the Veteran's Type II diabetes mellitus and other service-connected disabilities.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired eye disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's Type II diabetes mellitus and other service-connected disabilities.  

Service connection is currently in effect for Type II diabetes mellitus, right upper extremity diabetic peripheral neuropathy, left upper extremity diabetic peripheral neuropathy, right lower extremity diabetic peripheral neuropathy, left lower extremity diabetic peripheral neuropathy, coronary artery disease with coronary artery bypass graft and scar residuals, posttraumatic stress disorder (PTSD) and major depressive disorder, and hypertension.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of entitlement to service connection for an acquired bilateral eye disorder to include cataracts, to include the issue of a separate compensable evaluation for an eye disorder associated with the Veteran's service-connected Type II diabetes mellitus.  If any benefit sought on appeal remains denied, the Ve teran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

